EXHIBIT 10.37

SHARE PURCHASE AGREEMENT

             This Share Purchase Agreement (“Agreement”) is made as of July 4,
2000, by SanDisk Corporation, a Delaware corporation (“Buyer”), and Tower
Semiconductor Ltd., an Israeli corporation (the “Company”).

RECITALS

             The Company desires to sell, and Buyer desires to purchase, an
interest in the Company through the acquisition of 866,551 ordinary shares, par
value NIS1.00 each (the “Shares”) of the Company and through the issuance and
delivery of Addtional Purchase Obligations for the purchase by Buyer of
additional Ordinary Shares of the Company, on the terms and subject to the
conditions set forth in this Agreement and in the Addtional Purchase Obligation
Agreement in the form of Exhibit B hereto.

             NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

1.  Definitions

        For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:

        “Additional Financings” – as defined in Section 3.5.

        “Additional Financing Plan” – a detailed written plan, approved by the
Board and detailing, among other things, the significant financial terms and
timetable under which the Company will obtain the financings listed in Section
7.6 hereto, all as set forth in Section 10 to the Business Plan.

        “Ancillary Agreements” – as defined in Section 3.2.4.

        “Applicable Contract”- any Contract (a) under which the Company or any
Subsidiary has or may acquire any rights, (b) under which the Company or any
Subsidiary has or may become subject to any obligation or liability, or (c) by
which the Company or any Subsidiary or any of the assets owned or used by them
is or may become bound.

        “Assets” – as defined in Section 3.6.

        “Balance Sheet”- as defined in Section 3.4.2.

        “Business Plan” means the Business Plan, dated July 4, 2000, of the
Company with respect to the proposed construction, deployment and operation by
the Company of Fab 2.

        “Buyer”- as defined in the first paragraph of this Agreement.

        “Closing”- as defined in Section 2.3.

        “Closing Date”- the date and time as of which the Closing actually takes
place.

        “Company”- as defined in the first paragraph of this Agreement.

        “Consent”- any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

        “Contemplated Transactions”- all of the transactions contemplated by
this Agreement, the Transaction Documents and the Ancillary Agreements.

        “Contract”- any agreement, contract, obligation, promise, or undertaking
whether oral or written that is legally binding.

        “Damages”- as defined in Section 10.2.


--------------------------------------------------------------------------------

        “Encumbrance”- any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

        “Escrow Agreement”- as defined in Section 2.4.

        “Escrow Agent”- as defined in the Escrow Agreement.

        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and any rules or regulations issued pursuant to that Act or any
successor law.

        “Excluded Securities” means Ordinary Shares or options to purchase
Ordinary Shares issued to bona fide employees, directors or consultants of the
Company or any Subsidiary thereof.

        “Fab 2” – The Company’s new Fab project to be constructed in Migdal
Haemek in Israel, all as further set forth in the Business Plan.

        “Facilities”- any real property, leaseholds, or other interests
currently owned or operated by the Company and any buildings, plants,
structures, or equipment currently owned or operated by the Company.

        “GAAP”- generally accepted Israel accounting principles, applied on a
basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 3.4 were prepared.

        “Governmental Authorization”- any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

        “Governmental Body”- any U.S. or Israeli federal, state, local,
municipal or other government, governmental or quasi-governmental authority of
any nature (including any governmental agency, branch, department, official or
entity and any court or other tribunal), or body exercising or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

        “Intellectual Property Assets” - as defined in Section 3.20.

        “Interim Balance Sheet”- as defined in Section 3.4.2.

        “Investment Center” – the Investment Center of the Ministry of Trade and
Commerce of the Israeli Government.

        “Knowledge” or “knowledge”- a person will be deemed to have “Knowledge”
or “knowledge” of a particular fact or other matter if any individual who is
serving as a Named Director or Officer has, or at any time had, knowledge of
such fact or other matter.

        “Legal Requirement”- any U.S. or Israeli federal, state, local,
municipal or administrative or other order, constitution, law, ordinance,
principle of common law, regulation, statute, or treaty.

        “Named Officers and Directors”- as defined in Section 3.3.2.

        “OCS” – as defined in Section 3.21.

        “Order”- any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

        “Ordinary Course of Business”- an action taken by a Person will be
deemed to have been taken in the “Ordinary Course of Business” only if:

Such action is consistent with the past practices of such Person and is taken in
the ordinary course of the normal day-to-day operations of such Person; and

        Such action is similar in nature and magnitude to actions customarily
taken in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business as such Person.

        “Ordinary Shares” – the ordinary shares of the Company, par value
NIS1.00 per share.


--------------------------------------------------------------------------------

        “Organizational Documents”- (a) the memorandum of association, articles
of association, certificate of incorporation and/or the bylaws of a corporation;
(b)  the partnership agreement and any statement of partnership of a general
partnership; (c) the limited partnership agreement and the certificate of
limited partnership of a limited partnership; (d) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person; and (e) any amendment to any of the foregoing.

        “Person”- any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

        “Proceeding”- any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

        “Representative”- with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

        “Schedule” means a schedule comprising part of the disclosure schedule
delivered by the Company to Buyer concurrently with the execution and delivery
of this Agreement.

        “Securities Act”- the U.S. Securities Act of 1933 as amended, and
regulations and rules issued pursuant to that Act or any successor law.

        “Shares”- as defined in the Recitals of this Agreement.

        “Steering Committee” – a committee to be formed immediately upon the
signing of this Agreement and dissolved upon the Closing and comprised of three
members including one representative of each of the Buyer, TIC and the Company,
none of whom needs to be a member of the Board. The Steering Committee shall
oversee the development, assessment and implementation, and, if applicable, any
modification of the Business Plan as specified in Sections 5.6.5 of this
Agreement. The Steering Committee shall not be deemed to be a committee of the
Board and its members shall not have a fiduciary duty to the Company. The
Steering Committee shall consider, in making decisions pursuant to Sections
5.6.5 and 7.3 hereunder, (a) the construction schedule of Fab 2 as set forth in
the Business Plan and any changes thereto, (b) the Additional Financing Plan as
set forth in the Business Plan and any failure to comply with the schedule for
such f inancings or changes to the Additional Financing Plan, (c) any
significant increase in the cost of Fab 2 beyond that set forth in the Business
Plan and (d) the production capacity schedule of Fab 2 as set forth in the
Business Plan and any changes thereto.

        “Subsidiary”- any corporation or other Person of which securities or
other interests having the power to elect a majority of that corporation’s or
other Person’ s board of directors or similar governing body, or otherwise
having the power to direct the business and policies of that corporation or
other Person (other than securities or other interests having such power only
upon the happening of a contingency that has not occurred) are held by the
Company or one or more of its Subsidiaries.

        “Tax Return”- any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

        “TIC”- The Israel Corporation Ltd.

        “Threatened”- a claim, Proceeding, dispute, action, or other matter will
be deemed to have been “Threatened” if either (a) any demand or statement has
been made in writing or any notice has been given in writing or any other event
has occurred or any other circumstance exists, that actually leads any Named
Officer and Director to believe that such a claim, will be filed or otherwise
pursued in the future or (b) any demand or statement has been made orally or any
notice has been given orally to the effect that such a claim, Proceeding,
dispute, action or other matter will be asserted, commenced, taken or otherwise
pursued in the future.

3


--------------------------------------------------------------------------------

        “Transaction Documents” – collectively, the Foundry Agreement, the
Addtional Purchase Obligation Agreement, the Escrow Agreement (all as defined in
Section 2.4), the Shareholders Agreement and the Registration Rights Agreement
(as defined in Section 2.5.1.5.).

         “Wafer Partner” – a wafer manufacturer that either invests in the
equity of the Company and enters into an agreement with the Company providing
for a wafer order right or that enters into a wafer manufacturing agreement with
the Company on a “take or pay” basis or on a “pre-payment” basis, in each case
in accordance with the provisions of Sections 7.6(ii) and 7.7 hereof.

        “Additional Purchase Obligations” – Conditional obligations to purchase
Ordinary Shares of the Company issued under the Additional Purchase Obligation
Agreement.

        Additional Defined Terms

6K Reports Section 3.4.1 Material Adverse Effect Section 3.1.1 Additional
Incentive Plans Section 1.14 Offered Securities Section 11.8.1 Additional
Purchase Obligation Agreement Section 2.4 Patents Section 3.20.1 Additional
Purchase Obligation Shares Section 2.4 Project Committee Section 11.4 Additional
Wafer Partner Financing Date Section 7.6 Pro Rata Share Section 11.8.1 Annual
Report Section 3.4.1 Purchase Price Section 2.2 Articles Section2.5.1.2
Registration Right Agreement Section 2.5.1.5 Board Section 2.4 Rights in Mask
Works Section 3.10.1 Copyrights Section 3.20.1 SEC Section 3.4.1 Debt Financing
Term Sheet Section 5.6.4 Shareholders Agreement Section 2.5.1.5 Environmental
Study Section 3.5.1 SEC Documents Section 3.4.1 Executed Transaction Documents
Section 3.2.1 Steering Committee Section 5.10 Grants Section 3.2.1 Taxes
Indemnified Persons Section 10.2 Toshiba Agreement Section 3.2.3 Foundry
Agreement Section 2.4 Wafer Commitments Section 7.7 Marks Section3.20.1 Wafer
Partner Differential Section 7.6


2.  Sale and Transfer of Shares; Purchase Price; Closings

        2.1.  Delivery. Subject to the terms and conditions of this Agreement,
at the Closing, the Company shall issue to the Buyer the Shares, validly
authorized, duly issued, fully paid and nonassesable entitled to all rights and
privileges assigned to such Shares in this Agreement and in the Articles and
free of any Encumbrances (other than arising solely by or through actions of
Buyer), in consideration for the release of the Purchase Price (as defined
below) from the Escrow Agent to the Company.

        2.2.  Purchase Price. The per share purchase price will be $23.08 (all
references herein to “$” are to United States dollars) representing an aggregate
purchase price (the “Purchase Price”) for the Shares of $20,000,000. Within 14
days of the execution of this Agreement, the Purchase Price will be deposited in
escrow pursuant to the terms and conditions of the Escrow Agreement with an
escrow agent to be appointed by the parties. At the Closing, subject to the
fulfillment or waiver of all closing conditions hereto, the Purchase Price will
be released from escrow to the Company all in accordance with the terms and
conditions of this Agreement and the Escrow Agreement and all interest accrued
with respect to the Purchase Price during the escrow period will be released to
the Company.

        2.3.  Closing. The closing provided for in this Agreement (the “
Closing”) will take place at the offices of Meitar, Liquornik, Geva & Co. at 16
Abba Hillel Silver Road, Ramat Gan, 52506, Israel at 10:00 a.m. (local time) on
the date that is seven days following satisfaction of all the conditions
specified in Sections 7 and 8, unless the parties otherwise agree, provided that
the Closing may not, in any event, take place after January 31, 2001, unless the
parties otherwise agree. In the event that the Closing fails to take place by
January 31, 2001, or such later

4


--------------------------------------------------------------------------------

date as the parties may agree, or otherwise terminates pursuant to section 9.1,
then all interest accrued with respect to the Purchase Price and the Purchase
Price shall be retained by Buyer.

        2.4.  Other Agreements; Company’s Resolutions. Concurrently with the
execution of this Agreement, (a) the parties hereto are executing and entering
into the Foundry Agreement in the form of Exhibit A hereto (the “Foundry
Agreement”) and the Addtional Purchase Obligation Agreement in the form of
Exhibit B hereto (the “Addtional Purchase Obligation Agreement”), each of which
shall provide that they shall only be effective upon the Closing, (b) the
Company is delivering to the Buyer certified resolutions of the Company’s board
of directors (the “Board”) authorizing and approving the execution, delivery and
performance of the Transaction Documents and the consummation of the
Contemplated Transactions, including without limitation, the issuance of the
Shares to the Buyer and all shares issuable upon exercise of the Addtional
Purchase Obligations under the Addtional Purchase Obligatio n Agreement (the
“Addtional Purchase Obligation Shares”) (subject, in relation to the issuance of
the Shares and the Addtional Purchase Obligation Shares, to Company shareholder
approval pursuant to a general meeting of the Company) and (c) the Company is
delivering to the Buyer a certificate dated the date hereof signed by the
co-Chief Executive Officer of the Company identified in Schedule 7.15 to the
effect set forth in Section 7.15. The parties shall enter into the Escrow
Agreement in the form of Exhibit C hereto (the “Escrow Agreement”) within 14
days of the date hereof. Buyer and TIC will execute and enter into the
Shareholders Agreement in the form of Exhibit D hereto (the “Shareholders
Agreement”) within 14 days of the date hereof.

        2.5.  Closing Obligations. At the Closing:

              2.5.1.  The Company will deliver to Buyer:

                     2.5.1.1.  Certified copies of resolutions of the Company’s
shareholders relating to, among other things, an increase in the Company’s
registered share capital and the issuance of the Shares and the Addtional
Purchase Obligation Shares, and the Board authorizing and approving the
Ancillary Agreements and the transactions contemplated therein;

                     2.5.1.2.  Certified copies of the Company’s Articles of
Association (the “ Articles”) as amended through the Closing Date;

                     2.5.1.3.  A certificate duly executed by two executive
officers of the Company in the form set forth in Schedule 2.5.1.3, dated as of
the date of the Closing;

                     2.5.1.4.  The opinion of Yigal Arnon & Co., counsel to the
Company, in the form reasonably satisfactory to Buyer and its counsel to be
attached hereto as Schedule 2.5.1.4, dated as of the date of the Closing;

                     2.5.1.5.  Executed copies of the Registration Rights
Agreement substantially in the form of Exhibit E hereto (the “Registration
Rights Agreement”), which shall provide an equal number of Demand Rights (as
defined in such agreement) to Buyer and TIC.

                     2.5.1.6.  Validly executed certificates representing the
Shares, issued in the name of the Buyer and a certificate of the secretary of
the Company confirming that the Shares were registered in the share register of
the Company in the name of Buyer;

                     2.5.1.7.  Copies of documents evidencing all Consents and
approvals required under Section 7.3 hereof;

                     2.5.1.8.  Copies of all the Ancillary Agreements duly
executed and delivered and in accordance with Section 7 hereof;

                     2.5.1.9.  The written consent of the OCS and the Investment
Center to the execution of this Agreement and the issuance of the Shares to the
Buyer.

                     2.5.1.10.  The certificate required to be delivered under
Section 7.15 hereof.

5


--------------------------------------------------------------------------------

              2.5.2.  Buyer will deliver to the Company:

                     2.5.2.1.  A copy of a letter from Buyer to the Escrow Agent
irrevocably authorizing the release of the Purchase Price to the account of the
Company pursuant to the terms of the Escrow Agreement;

                     2.5.2.2.  A certificate duly executed by two executive
officers of Buyer in the form set forth in Schedule 2.5.2.2, dated as of the
date of the Closing.

                     2.5.2.3.  Executed copies of the Shareholders Agreement and
the Registration Rights Agreement .

3.  Representations and Warranties of the Company

        The Company hereby represents and warrants to Buyer as of the date
hereof and as of the Closing and as otherwise provided in the Addtional Purchase
Obligation Agreement as follows:

        3.1.  Organization and Good Standing

              3.1.1.  The Company and each Subsidiary is a corporation duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation, with full corporate power and authority to
conduct its business as it is now being conducted and as currently approved by
the Board to be conducted in the future and to own or use its properties and
assets. The Company has all requisite corporate power to perform all its
obligations under Applicable Contracts including, but not limited to, the
Ancillary Agreements, subject, with respect to the issuance of the Shares and
the Addtional Purchase Obligation Shares, to receipt of the shareholder
resolutions referred to in Section 2.5.1.1. The Company and each Subsidiary is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it or proposed to be conducted by it, requires such qualification,
unless such non-qualifications would not have a material adverse affect on the
business, financial conditions, assets, operations and prospects of the Company
and its Subsidiaries taken as a whole (a “Material Adverse Effect”). Schedule
3.1 contains a complete and accurate list for the Company and each Subsidiary of
its name, its jurisdiction of incorporation, other jurisdictions in which it is
authorized to do business, and its capitalization, including (i) in connection
with each Subsidiary, the identity of each shareholder and the number of shares
held by such shareholder, and (ii) in connection with the Company, the identity
of each shareholder who to the knowledge of the Company holds more than 5% of
the issued and outstanding share capital of the Company and the number of shares
of the Company held by each such shareholders. Also enclose d in Schedule 3.1 is
a copy of the list of shareholders maintained by the Company’s transfer agent as
of a date within 5 days prior to the date hereof.

              3.1.2.  The Company has delivered to Buyer copies of (i) the
Organizational Documents of the Company and each Subsidiary, as currently in
effect, and (ii) minutes of all meetings of the directors and shareholders of
the Company and each Subsidiary held since January 1, 1995 and all resolutions
passed by the directors or shareholders since January 1, 1995.

        3.2.  Authority; No Conflict; Consents and Approvals

              3.2.1.  Each of this Agreement, the Addtional Purchase Obligation
Agreement, the Addtional Purchase Obligations, the Escrow Agreement and the
Foundry Agreement (the “Executed Transaction Documents”) has been duly
authorized, executed and delivered by the Company (subject, with respect to the
increase in the Company’s registered share capital and issuance of the Shares
and the Addtional Purchase Obligation Shares, to receipt of shareholder approval
by Closing) and, assuming the due execution and delivery hereof and thereof by
Buyer, constitutes the legal, valid, and binding obligation of the Company,
enforceable against the Company in accordance with its terms. Upon the execution
and delivery by the Company of the Transaction Documents and the other Ancillary
Agreements (where applicable), and assuming the due execution and delivery
thereof by the other parties thereto, the Transaction Documents and the other
Ancillary Agreements (where applicable) will constitute the legal, valid, and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms. The Company has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the Transaction Documents and the other Ancillary Agreements
(where applicable) and to perform its obligations under this Agreement, the
Transaction Documents and the other Ancillary Agreements (where applicable)
(subject, with respect to the issuance of the Shares and the Addtional Purchase
Obligation Shares, to receipt of Company shareholder approval by Closing) and

6


--------------------------------------------------------------------------------

has taken all corporate action necessary to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder.

              3.2.2.  Except as set forth in Schedule 3.2, neither the execution
and delivery of this Agreement, any of the Transaction Documents or any of the
other Ancillary Documents nor the consummation or performance of any of the
foregoing is or will, directly or indirectly (with or without notice or lapse of
time):

                     3.2.2.1.  contravene, conflict with, or result in a
violation of (A) any provision of the Organizational Documents of the Company or
any Subsidiary, or (B) any resolution adopted by the board of directors or the
shareholders of the Company or any Subsidiary; or

                     3.2.2.2.  contravene, conflict with, or result in a
violation of, or give any Governmental Body or other Person the right to
challenge or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Company or any Subsidiary, or any of the
assets owned or used by the Company or any Subsidiary, may be subject, the
breach of or default under which could have a Material Adverse Effect or could
materially adversely affect the consummation of the Contemplated Transactions;
or

                     3.2.2.3.  contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate or modify any
Governmental Authorization that is held by the Company or any Subsidiary or that
otherwise relates to the business of, or any of the assets owned or used by, the
Company or any Subsidiary, the effect of which would have a Material Adverse
Effect or materially adversely affect the consummation of the Contemplated
Transactions; or

                     3.2.2.4.  contravene, conflict with, or result in a
violation or breach of any provision of, or give any Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Applicable Contract, the
effect of which could have a Material Adverse Effect or materially adversely
affect the consummation of the Contemplated Transactions; or

                     3.2.2.5.  result in the imposition or creation of any
Encumbrance upon or with respect to any of the Asset owned or used by the
Company or any Subsidiary, the effect of which could have a Material Adverse
Effect or materially adversely affect the consummation of the Contemplated
Transactions.

              3.2.3.  Except as set forth in Schedule 3.2.3, no notice to,
filing with or Consent from any Person or Governmental Body is or will be
required to be made or obtained in connection with the execution and delivery of
(i) this Agreement, (ii) the Transaction Documents, (iii) the Technology License
Agreement, effective April 7, 2000 between the Company and Toshiba Corporation
(the “Toshiba Agreement”) and (iv) the Additional Incentive Plans (as defined in
Section 7.14) or the consummation or performance of any of the transactions
contemplated hereby or thereby.

              3.2.4.  To the best knowledge of the Company and based on the
Company’s investigation as of the date hereof, except as set forth in Section
5.2 to the Business Plan and Schedule 3.2.3, no notice to, filing with or
Consent from any Person or Governmental Body is or will be required to be made
or obtained in connection with (a) the construction, deployment and operation of
Fab 2 in accordance with the Business Plan, (b) the implementation of the
Additional Financing Plan (as defined), provided that the representation made in
this clause (b) is given to the actual Knowledge of the Company on the date
hereof in respect of equity financings to be provided by Wafer Partners, and (c)
the execution, delivery and performance of the agreements entered into or to be
entered into by the Company in connection therewith (such agreements, together
with the agreements referred to in clauses (i)- (iv) of Section 3.2.3, the
“Ancillary Agreements”), other than, in respect of each of the foregoing
clauses, notices, filings or Consents, the failure of which to be made or
obtained would not, individually or in the aggregate have a material adverse
affect on the construction and operation of Fab 2.

        3.3.  Capitalization; Issuance of Shares; Officers and Directors.

              3.3.1.  The authorized share capital of the Company, immediately
prior to the Closing, including the proposed increase in share capital referred
to in Section 2.4, will consist of 70,000,000 Ordinary Shares, of which
12,207,007 shares are issued and outstanding and 1,784,804 are reserved for
issuance of outstanding options to employees, officers and directors and
1,615,500 are reserved for future grants of options to employees, officers and
directors. All of the outstanding Ordinary Shares have been duly authorized and
validly issued and are fully paid and nonassessable. Schedule 3.3 sets forth the
list of the Company’s shareholders of record as maintained by the

7


--------------------------------------------------------------------------------

transfer agent and a list of all the options outstanding, the vesting schedules
of such options and the exercise prices thereof. Except as set forth in Schedule
3.3, there are no Contracts relating to the issuance, or to the Knowledge of the
Company, sale, transfer, or Encumbrance (other than arising solely by or through
actions of Buyer) of any equity securities or securities convertible or
exchangeable into equity securities of the Company. When the Shares shall have
been issued and delivered to Buyer as part of the Closing, such Shares will: (i)
have been duly authorized for issuance by the Company’s Board, (ii) upon
delivery of the consideration therefor in accordance with the terms of this
Agreement and the Escrow Agreement, be duly and validly issued, fully paid and
nonassessable and (iii) be free and clear of any Encumbrances, and not the
subject of any preemptive or other participation rights.

              3.3.2.  The Company’s and its Subsidiaries current officers and
directors are those persons whose names are set forth in Schedule 3.3.2 (the
“Named Officers and Directors”).

              3.3.3.  Neither the Company nor any Subsidiary has any agreement,
obligation or commitment with respect to the election of any Person to the
Company’s Board and/or any Subsidiary’s board of directors and to the actual
knowledge of the Company, there is no voting agreement or other arrangement
among the Company’s shareholders or the Subsidiaries’ shareholders, and there
are no agreements or arrangements between any Person which affects or relates to
the voting or giving written consents with respect to the Company’s or any
Subsidiaries’ securities including with respect to the nomination of a director
and/or officer of the Company and/or the Subsidiary.

              3.3.4.  There are no agreements, commitments and understandings,
whether written or oral, with respect to any compensation to be provided by the
Company and/or the Subsidiary to any of the Named Officers and Directors, and,
to the best knowledge of the Company, to be provided by any third party to any
of the Named Officers and Directors, except as set forth in Schedule 3.3.4.

              3.3.5.  Except as set forth in Schedule 3.3.5 (a) and in the
Registration Rights Agreement to be entered into hereunder, the Company is not
under any obligation to register for trading on any securities exchange any of
its currently outstanding securities or any of its securities which may
hereafter be issued. Since its incorporation there has been no declaration or
payment by the Company of dividends, or any distribution by the Company of any
assets of any kind to any of its shareholders in redemption of or as the
purchase price for any of the Company’s securities except as set forth in
Schedule 3.3.5 (b).

        3.4.  SEC Documents; Financial Statements

              3.4.1.  The Company has furnished to Buyer copies of the Company’s
Annual Report on Form 20-F for the year ended December 31, 1999 (the “Annual
Report”) as filed with the U.S. Securities and Exchange Commission (“SEC”) on
March 20, 2000. The Company represents and warrants to Buyer that: (i) the
Annual Report has been duly filed with the SEC, and when filed was in compliance
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC applicable to such Annual Report; and (ii) the Annual
Report was complete and correct in all material respects as of its date and, as
of its date, did not contain any untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not mislea ding. The Company has provided the Buyer with a copy of
each document submitted to the SEC on Form 6-K since January 1, 1999 (the “6K
Reports” and together with the Annual Report, the “SEC Documents”). The Company
represents and warrants to Buyer that: (i) the 6K Reports have been duly
submitted to the SEC, and when submitted were in compliance in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC applicable to such 6K Reports; and (ii) the 6K Reports were complete
and correct in all material respects as of their respective dates and, as of
such dates, did not contain any untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading. The Company represents that it has filed all the
reports that the Company was required to file with the SEC since January 1,
1998, according to the requirements of the Exchange Act.

              3.4.2.  The Company has delivered to Buyer: (a) audited
consolidated balance sheets of the Company as at December 31 in each of the
years 1998 through 1999 (the December 31, 1999 balance sheet being hereinafter
referred to as the “Balance Sheet”) and the related audited consolidated
statements of income, changes in shareholders’ equity, and cash flow for each of
the fiscal years then ended, together with the report thereon of Brightman
Almagor, independent certified public accountants, and (b) an unaudited
consolidated balance sheet of the Company as at March 31, 2000 (the “Interim
Balance Sheet”) and the related unaudited consolidated statements

8


--------------------------------------------------------------------------------

of income, changes in shareholders’ equity, and cash flow for the three months
then ended, including in each case the notes thereto. Such financial statements
and notes fairly present the financial condition and the results of operations,
changes in shareholders’ equity, and cash flow of the Company as at the
respective dates of and for the periods referred to in such financial
statements, all in accordance with GAAP, subject, in the case of interim
financial statements, to normal recurring year-end adjustments (the effect of
which will not, individually or in the aggregate, be materially adverse); the
financial statements referred to in this Section 3.4.2 reflect the consistent
application of such accounting principles throughout the periods involved.

        3.5.  Business Plan; Additional Financing Plan

              True and correct copies of the Business Plan and of the
Environmental Study submitted to the District Zoning Authority (the “
Environmental Study”) are attached hereto as Schedule 3.5. The Company has
conducted reasonable research and surveys in preparing the Business Plan and the
Environmental Study and consulted with reputable experts in the field as is
reasonably appropriate in these circumstances. The Company believes that the
opinions, assumptions and timetables contained in the Business Plan (including
both the alternate case assumptions and the base assumptions, as defined
therein, and without giving effect to any risk factors included therein) and in
the Environmental Study are reasonable. The financial, business and other
projections set out in the Business Plan (including both the alternate case
assumptions and the base assumptions, as defined therein, and without giving
effect t o any risk factors included therein) have been reasonably prepared with
due diligence, care and consideration. To the Company’s knowledge, each of the
Business Plan and the Environmental Study is complete and correct in all
material respects and does not contain any untrue statement of material fact. To
the best of the Company’s knowledge, after conducting reasonable research and
surveys as is reasonably appropriate in these circumstances and after consulting
with reputable experts in the field, the financings contemplated in Section 7.6
hereto (the “Additional Financings”) together with the Purchase Price and the
proceeds to be paid to the Company upon exercise of the Addtional Purchase
Obligations, will be sufficient to complete the construction, deployment and
operation of Fab 2 in accordance with the Business Plan according to the base
scenario under which management of the Company currently contemplates
implementing the Business Plan. There are no other facts or matters of which the
Company is aware which could render any such opinions, assumptions, timetables
or projections materially misleading; provided, however, that no assurance can
be or is given that any of the forecast projections will be attained or that the
assumptions contained therein will not change.

        3.6.  Title to Properties; Encumbrances. Except as set forth in Schedule
3.6, the Company and its Subsidiaries have good and marketable title, free and
clear of all Encumbrances (other than Encumbrances for current Taxes not yet due
and minor Encumbrances, if any, which in the aggregate do not materially detract
from the value of the Assets (as hereinafter defined) or materially impair the
conduct of business of the Company as currently conducted and as currently
approved by the Board to be conducted in the future), to all of the assets, real
property, interests in real property, rights, franchises, patents, trademarks,
copyrights, mask works, trademarks, trade names, licenses and properties
tangible or intangible, real or personal, wherever located which are used in the
conduct of the business conducted and as currently approved by the Board to be
conducted in the future by the Company (the “Assets”), other than property that
is leased or licensed. Except as set forth in Schedule 3.6, the Company has
valid and enforceable leases or licenses, as the case may be, with respect to
the Assets consisting of property that is leased or licensed, under which there
exists no default, event of default or event which, with notice or lapse of time
or both, would constitute a default, except for such defaults which could not
have a Material Adverse Effect. Except as set forth on Schedule 3.6, with
respect to real property owned or leased by the Company or any Subsidiary, there
are not any rights of way, building use restrictions exceptions, variances,
reservations, or limitations of any nature which materially impair or could
reasonably be expected to materially impair the business of the Company as
conducted and as currently approved by the Board to be conducted in the future,
other than such which would not have a Material Adverse Effect. All buildings,
plants, and structures owned or leased by the Company or any Subsidia ry do not
encroach upon the property of, or otherwise conflict with the property rights
of, any other Person in a material manner.

        3.7.  Condition and Sufficiency of Assets. The buildings, plants,
structures, and equipment of the Company and its Subsidiaries are structurally
sound, are in good operating condition and repair, and are adequate for the uses
to which they are being put, and none of such buildings, plants, structures, or
equipment is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. Except as set
forth in Schedule 3.7, the building, plants, structures and equipment of the
Company and its Subsidiaries are sufficient for the continued conduct of the
Company’s businesses after the Closing in substantially the same manner as
conducted prior to the Closing.

9


--------------------------------------------------------------------------------

        3.8.  Customers and Suppliers. Since January 1, 2000, there has not been
any adverse change in the business relationship of the Company with any material
customer or material supplier of the Company.

        3.9.  Inventory. Inventories of raw materials, work in progress and
finished goods of the Company and its Subsidiaries are in good condition and of
a quality useable and saleable in the Ordinary Course of Business or have had
appropriate financial reserves established.

        3.10.  No Undisclosed Liabilities. Except as set forth in Schedule 3.10,
neither the Company nor any Subsidiary has any liabilities or obligations of any
nature (whether absolute, accrued, contingent or otherwise) except for
liabilities or obligations reflected or reserved against in the Balance Sheet or
the Interim Balance Sheet and current liabilities incurred in the Ordinary
Course of Business since the respective dates thereof.

        3.11.  Taxes

              3.11.1.  The Company and each Subsidiary has filed or caused to be
filed (on a timely basis since January 1, 1994) all Tax Returns that are or were
required to be filed by or with respect to it, pursuant to applicable Legal
Requirements. The Company and each Subsidiary has paid, or made provision for
the payment of, all Taxes that have or may have become due pursuant to those Tax
Returns or otherwise, or pursuant to any assessment received by the Company,
except such Taxes, if any, as are listed in Schedule 3.11 and are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Balance Sheet and the Interim
Balance Sheet.

              3.11.2.  Except as set forth in Schedule 3.11.2, the relevant
state tax authorities have audited all such Tax Returns or such Tax Returns are
closed by the applicable statute of limitations for all taxable years through
December 31, 1999. All deficiencies proposed as a result of such audits have
been paid, reserved against, settled, or, as described in Schedule 3.11, are
being contested in good faith by appropriate proceedings. Except as described in
Schedule 3.11, neither the Company nor any Subsidiary has given or been
requested to give waivers or extensions (or is or would be subject to a waiver
or extension given by any other Person) of any statute of limitations relating
to the payment of Taxes of the Company or for which the Company may be liable.

              3.11.3.  All Taxes that the Company and any Subsidiary is or was
required by Legal s to withhold or collect have been duly withheld or collected
and, to the extent required, have been paid to the proper Governmental Body or
other Person.

              3.11.4.  All Tax Returns filed by (or that include on a
consolidated basis) the Company and any Subsidiary are true, correct, and
complete in all material respects. There is no tax sharing agreement that will
require any payment by the Company after the date of this Agreement.

        3.12.  No Material Adverse Change. Except as set forth in Schedule 3.12,
since the date of the Balance Sheet, there has not been any material adverse
change in the business, operations, properties, assets or condition of the
Company (financial or other), including in the prospects of the construction,
deployment and operation of Fab 2 in accordance with the Business Plan, and no
event or development has occurred or circumstance exists that may result in such
a material adverse change.

        3.13.  Employee Benefits; Labor

              3.13.1.  Except as set forth in Schedule 3.13.1, neither the
Company nor any Subsidiary is a member of any employers union or a party to any
collective bargaining contract, collective labor agreement or other contract or
arrangement with a labor union, trade union or other organization or body
involving any of its employees, or is otherwise required (under any legal
requirement, including under any profit sharing, bonus, deferred compensation,
savings, insurance, pension, retirement, or other employee benefit plan for or
with any employees of the Company or any of its Subsidiaries, except for the
respective personal employment agreements) to provide benefits or working
conditions beyond the minimum benefits and working conditions required by law.
Neither the Company nor any Subsidiary has recognized or received a demand for
recognition from any collective bargaining representative with res pect to any
of its employees. Except as set forth in Schedule 3.13.1, neither the Company
nor any Subsidiary are subject to, and no employee of the Company or any
Subsidiary benefits from, any extension order (tzavei harchava) or any
arrangement or custom with respect to employment or termination thereof. All of
the Company’s and the Subsidiaries’ employees are “at will” employees and
neither the Company nor any Subsidiary has any obligation to employ any employee
for a specified period.

10


--------------------------------------------------------------------------------

              3.13.2.  Except as set forth in Schedule 3.13.2, there are no
claims or complaints that are pending or that have been threatened against the
Company or any Subsidiary by any person who is or has been an employee or
director of the Company or any Subsidiary, that may, individually or in the
aggregate, have a Material Adverse Effect.

              3.13.3.  Since January 1, 1995, (i) there has been no labor
strike, slowdown or stoppage pending or threatened against or affecting the
Company or any Subsidiary and (ii) there has been no material dispute between
the Company or any Subsidiary and any group of its employees which was not
resolved.

              3.13.4.  Except as set forth in Schedule 3.13.4, the Company’s and
its Subsidiaries’ obligations to provide severance pay to its employees are
fully funded or have been properly provided for in the Financial Statements in
accordance with GAAP including, by contribution to appropriate insurance funds.
All other liabilities of the Company or any Subsidiary (absolute or contingent)
relating to their employees were properly accrued in the Financial Statements in
accordance with GAAP.

              3.13.5.  All amounts that the Company or any Subsidiary is legally
or contractually required either (i) to deduct from its employees’ salaries or
to transfer to such employees’ pension or provident, life insurance, manager
insurance, incapacity insurance, continuing education fund or other similar fund
or (ii) to withhold from their employees’ salaries and pay to any Governmental
Entity as required by Israeli Legal Requirements relating to any tax or any
other compulsory payment have, in each case, been duly deducted, transferred,
withheld and paid.

              3.13.6.  The Company and each Subsidiary is in compliance in all
material respects with all applicable Legal Requirements and contracts relating
to employment, employment practices, wages, bonuses and other compensation
matters and terms and conditions of employment.

              3.13.7.  Schedule 3.13.7 sets forth true and complete details of
payment by the Company or any of its Subsidiaries since January 1, 2000 of any
bonuses, salaries or other compensation to any shareholder or Named Director or
Officer (except in the Ordinary Course of Business) or entry into any
employment, severance, or similar Contract with any Named Director or Officer.

        3.14.  Compliance with Legal Requirements; Governmental Authorizations

              3.14.1.  Except as set forth in Schedule 3.14 (i) the Company and
its Subsidiaries are, and at all times since January 1, 1997 have been, in full
compliance with each Legal Requirement that is or was applicable to them or to
the conduct or operation of their business or the ownership or use of any of
their assets, except for such non-compliance which would not have a Material
Adverse Effect and (ii) neither the Company nor any of its Subsidiaries have
received, at any time since January 1, 1997, any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding any actual, alleged, possible, or potential violation of, or failure
to comply with, any Legal Requirement except for such notices and communications
which could not have a Material Adverse Effect.

              3.14.2.  The Company and each Subsidiary has all Governmental
Authorizations necessary to permit the Company and its Subsidiaries to lawfully
conduct and operate their business as currently conducted and as approved by the
Board to be conducted in the future, except for such authorizations, the failure
to possess which would not have a Material Adverse Effect. The Company and its
Subsidiaries are and have been in full compliance with all of the terms and
requirements of each Governmental Authorization that is held by the Company and
its Subsidiaries or that otherwise relates to the business of the Company and
its Subsidiaries as presently conducted and as approved by the Board to be
conducted in the future, or to any of the assets owned or used by the Company
and its Subsidiaries, except for such non-compliance which would not have a
Material Adverse Effect. Each Governmental Authorization referred to in the
foregoing sentence is valid and in full force and effect. No event has occurred
or circumstance exists that may constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any such
Governmental Authorization or result directly or indirectly in the revocation,
withdrawal, suspension, non-renewal, cancellation, or termination of, or any
modification to, any such Governmental Authorization and no notice has been
received by the Company or any Subsidiary with respect to the foregoing, other
than those events, circumstances or notices which would not have a Material
Adverse Effect. To the best knowledge of the Company, the Company and its
Subsidiaries can obtain all such renewals and Governmental Authorizations on a
timely basis as needed for their respective operations and business, other than
those the failure of which to be obtained could not have a Material Adverse
Effect.

11


--------------------------------------------------------------------------------

        3.15.  Legal Proceedings; Orders. Except as set forth in Schedule 3.15,
there is no pending Proceeding (i) that has been commenced by or against the
Company or that otherwise relates to or may affect the business of, or any of
the assets owned or used by, the Company or any Subsidiary in a material manner;
or (ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

              3.15.1.  In addition, (A) no such Proceeding has been Threatened,
and (B) no event has occurred or circumstance exists that may give rise to or
serve as a basis for the commencement of any such Proceeding.

              3.15.2.  Except as set forth in Schedule 3.15, (i) there is no
Order to which the Company or any of its Subsidiaries, or any of the assets
owned or used by the Company or any of its Subsidiaries, is subject; and (ii)
the Company or any of its Subsidiaries are not subject to any Order that relates
to its business as presently conducted or as approved by the Board to be
conducted, or any of the assets owned or used by, the Company or any of its
Subsidiaries.

              3.15.3.  Except as set forth in Schedule 3.15, the Company and all
its Subsidiaries are, and at all times have been, in full compliance with all of
the terms and requirements of each Order to which it, or any of the assets owned
or used by it, is or has been subject, other than any non-compliance which would
not have a Material Adverse Effect

        3.16.  Absence of Certain Changes and Events. Except as set forth in
Schedule 3.16, since the date of the Balance Sheet, the Company and all its
Subsidiaries have conducted their businesses only in the Ordinary Course of
Business and there has not been any:

              3.16.1.  entry into, termination of, or receipt of notice of
termination of (i) any license, distributorship, dealer, sales representative,
joint venture, credit, or similar agreement, or (ii) any Contract or transaction
involving a total remaining commitment by or to the Company or any of its
Subsidiaries of at least $2,000,000; or

              3.16.2.  sale (other than sales of inventory in the Ordinary
Course of Business), lease, or other disposition of any asset or property of the
Company or any of its Subsidiaries for at least $2,000,000 or mortgage, pledge,
or imposition of any lien or other encumbrance on any material asset or property
of the Company or any of its Subsidiaries, including the sale, lease, or other
disposition of any of the Intellectual Property Assets except in the Ordinary
Course of Business; or

              3.16.3.  cancellation or waiver of any claims or rights with a
value to the Company or any of its Subsidiaries in excess of $2,000,000; or

              3.16.4.  material change in the accounting methods used by the
Company or any of its Subsidiaries; or

              3.16.5.  agreement, whether oral or written, by the Company or any
of its Subsidiaries to do any of the foregoing.

        3.17.  Contracts; No Defaults

              3.17.1.  Except as set forth in Schedule 3.17.1 and except for
agreements, instruments, arrangements and contracts which are exhibits to the
SEC Documents, as of the date of this Agreement, there is no Applicable Contract
that:

                            3.17.1.1.  involves performance of services or
delivery of goods or materials by or to the Company or any of its Subsidiaries
of an amount or value in excess of $1,000,000; or

                     3.17.1.2.  was not entered into in the Ordinary Course of
Business and that involves expenditures or receipts of the Company or any of its
Subsidiaries in excess of $2,000,000; or

                     3.17.1.3.  affects the ownership of, leasing of, title to,
use of, or any leasehold or other interest in, any real or personal property
(except personal property leases and installment and conditional sales
agreements having a value per item or aggregate payments of less than $500,000
and with terms of less than one year); or

12


--------------------------------------------------------------------------------

                     3.17.1.4.  relates to patents, trademarks, copyrights, or
other intellectual property, except for standard agreements with current or
former employees, consultants, or contractors regarding the appropriation or the
non-disclosure of any of the Intellectual Property Assets; or

                     3.17.1.5.  constitutes a collective bargaining agreement or
other commitment to or with any labor union or other employee representative of
a group of employees; or

                     3.17.1.6.  involves a sharing of profits, losses, costs, or
liabilities by the Company or any of its Subsidiaries with any other Person; or

                     3.17.1.7.  contains covenants that in any way purport to
restrict the business activity of the any of its Subsidiaries or limit the
freedom of the Company or any of its Subsidiaries to engage in any line of
business or to compete with any Person; or

                     3.17.1.8.  provides for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods; or

                     3.17.1.9.  constitutes a currently effective and
outstanding power of attorney; or

                     3.17.1.10.was entered into other than in the Ordinary
Course of Business and that contains or provides for an express undertaking by
the Company or any of its Subsidiaries to be responsible for consequential
damages; or

                     3.17.1.11.is for capital expenditures of the Company or any
of its Subsidiaries in excess of $1,000,000; or

                     3.17.1.12.  represents a written warranty, guaranty, and or
other similar undertaking with respect to contractual performance extended by
the Company or any of its Subsidiaries other than in the Ordinary Course of
Business.

              3.17.2.  Each Contract identified in Schedule 3.17.1 is in full
force and effect in all respects and is valid and enforceable in accordance with
its terms. No event has occurred or circumstance exists that (with or without
notice or lapse of time) may materially contravene, conflict with, or result in
a material violation or breach of, or give the Company or any other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any Contract
listed on Schedule 3.17.1,

              3.17.3.  Except as set forth in Schedule 3.17.3, there are no
renegotiations of any material amounts paid or payable to the Company or any of
its Subsidiaries under current or completed Contracts listed on Schedule 3.17.1
with any Person and no such Person has made written demand for such
renegotiations.

        3.18.  Insurance. The properties, assets, employees, business and
operations of the Company and its Subsidiaries are insured by policies which are
in full force and effect against such risks, casualties and contingencies and of
such types and amounts as are reasonable and customary for the size and scope of
the Company’s and its Subsidiaries business as now conducted and as approved to
be conducted by the Board in the future. All premiums due and payable for
insurance policies held by the Company have been duly paid; and, except as
listed in Schedule 3.18, such policies or extensions, renewals or replacements
thereof (on comparable terms to the extent available) in such amounts will be
outstanding and in full force and effect without interruption until the Closing
Date. The Company or any of its Subsidiaries have not received any notice from
any insurer, agent or broker with respect to any pending or threatened t
erminations or increases in premiums other than increases contemplated by
existing policies, and the consummation of the transactions contemplated by this
Agreement and the Transaction Documents will not result in the termination of
any such policy, or cause a material increase in any premiums thereunder,
pursuant to the express terms of such policy.

        3.19.  Environmental Matters. Except for (i) matters disclosed in the
SEC Documents or (ii) matters disclosed in Schedule 3.19:

              3.19.1.  The Company and its Subsidiaries are in material
compliance with all applicable Environmental Laws and Environmental Permits.
Neither the Company or any of its Subsidiaries has received any written
communication from a Governmental Body or Person that alleges that the Company
is not in compliance with or has liability under any applicable Environmental
Law, nor does the Company or any of its Subsidiaries have a basis to expect any
such actual or Threatened communication. On the date of this Agreement, there
are no

13


--------------------------------------------------------------------------------

circumstances or conditions that may prevent or interfere with compliance in the
future with Environmental Laws and Environmental Permits in effect as of the
date of this Agreement. The Company and its Subsidiaries have all Environmental
Permits required under applicable Environmental Laws to operate the business of
the Company as presently conducted and as approved by the Board to be conducted
in the future, except as would not have a Material Adverse Effect.

              3.19.2.  There is no Environmental Claim pending or, to the best
of the Company’s knowledge, Threatened against the Company or its Subsidiaries
or against any Person whose liability for such an Environmental Claim the
Company or its Subsidiaries have or may have retained or assumed whether
contractually or by operation of law.

              3.19.3.  To the best of the Company’s knowledge, there are no
Materials of Environmental Concern present in or at the facilities of the
Company or any of its Subsidiaries or at any geologically or hydrological
adjoining property, including any Materials of Environmental Concern contained
in barrels, above or underground storage tanks, landfills, land deposits, dumps,
equipment (whether moveable or fixed) or other containers, either temporary or
permanent, and deposited or located in land, water, sumps, or any other part of
the facilities of the Company or any of its Subsidiaries or such adjoining
property, or incorporated into any structure therein or thereon.

              3.19.4.  The Company has delivered to Buyer true and complete
copies and results of any reports, studies, analyses, tests, or monitoring
possessed or initiated by the Company pertaining to Materials of Environmental
Concern in, on, or under the facilities of the Company or any of its
Subsidiaries, or concerning compliance by the Company, or any other Person for
whose conduct it is or may be held responsible, with Environmental Laws.

              3.19.5.  As used herein, the following terms shall have the
meaning set forth below:

              “Environmental Claim” means any claim, action, cause of action,
administrative proceeding, investigation or notice by any Person alleging
potential liability (including, without limitation, potential liability for
investigative costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, or release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned by the Company or its Subsidiaries or (b) circumstances or
conditions forming the basis of any violation, or alleged violation, of any
Environmental Law.

              “Environmental Laws” means all U.S. and Israeli laws, regulations,
ordinances, codes, rules, orders, decrees, directives and standards relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, ground water, land surface, subsurface
strata), including, without limitation, laws, regulations, ordinances, codes,
rules, orders, decrees, directives and standards relating to the manufacture,
processing, distribution, use, treatment, storage, transport, planning and
building or handling of Materials of Environmental Concern.

              “Environmental Permits” means permits, licenses, authorizations
and registrations required pursuant to the Environmental Laws.

              “Materials of Environmental Concern” means any hazardous
chemicals, pollutants, contaminants, hazardous wastes, toxic substances,
hazardous substances, as defined under applicable Environmental Laws or any
other substance defined or regulated pursuant to Environmental Laws, including,
without limitation, fluoride, asbestos, PCBs, petroleum or petroleum derived
substances.

              “Release” means any spilling, leaking, pumping, pouring, emitting,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment, including, without limitation, the abandonment or discarding of
barrels, containers and other closed receptacles containing Materials of
Environmental Concern.

        3.20.  Intellectual Property

              3.20.1.  Intellectual Property Assets- The term “Intellectual
Property Assets” means all such rights set forth in Sections 3.20.1.1 –
3.20.1.4, and all know-how, trade secrets, confidential information, customer
lists, software, technical information, data, process technology, plans,
drawings, and blue prints (collectively, “Trade Secrets”); owned, used or
licensed by the Company or its Subsidiaries as licensee or licensor which are,
in each

14


--------------------------------------------------------------------------------

case, used in or are necessary for the conduct of the Company’s and its
Subsidiaries’ respective businesses as now conducted and as approved by the
Board to be conducted, including, without limitation, the operation of Fab-2 in
accordance with the Business Plan. Schedule 3.20.1 sets forth a list of the
Intellectual Property Rights, other than Trade Secrets and unregistered
Copyrights:

                     3.20.1.1.  trading names, registered and unregistered
trademarks, service marks, and applications (collectively, “Marks”);

                     3.20.1.2.  all patents, patent applications, and inventions
and discoveries that may be patentable (collectively, “Patents”); and

                     3.20.1.3.  all copyrights in both published works and
unpublished works (collectively, “Copyrights”).

              3.20.2.  Agreements- Schedule 3.20.2 contains a complete and
accurate list and summary description, including any royalties paid or received
by the Company or its Subsidiaries, of all Contracts relating to the
Intellectual Property Assets to which the Company or its Subsidiaries is a party
or by which the Company or its Subsidiaries are bound, except for any license
implied by the sale of a product and perpetual, paid-up licenses for commonly
available software programs with a value of less than $5,000,000 under which the
Company or any of its Subsidiaries is the licensee. There are no outstanding or
Threatened disputes or disagreements with respect to any such agreement.

              3.20.3.  Know-How Necessary for the Business

                     3.20.3.1.  To the Company’s best Knowledge, the
Intellectual Property Assets are all those necessary for the operation of the
Company’s and its Subsidiaries’ business as it is currently conducted and as is
approved by the Board to be conducted, including, without limitation, in
connection with the operation of Fab-2 in acordance with the Business Plan,
except as would not have a Material Adverse Effect. Except as set forth in
Schedule 3.20.3, the Company is the owner of all right, title, and interest in
and to each of the Intellectual Property Assets, to the Company’s best
Knowledge, free and clear of all, Encumbrances, equities, and other adverse
claims, and has the right to use without payment to a third party all of the
Intellectual Property Assets, except as would not have a Material Adverse
Effect.

                     3.20.3.2.  Except as set forth in Schedule 3.20.3.2, all
former and current employees of the Company and all other Persons having access
to any Intellectual Property Asset have executed written Contracts with the
Company and its Subsidiaries respectively, that assign to the Company and its
Subsidiaries, respectively, all rights to Intellectual Property Asset including
any inventions, improvements, discoveries, or information relating to the
business of the Company. To the Company’s Knowledge, no employee of the Company
and its Subsidiaries has entered into any Contract which requires the employee
to transfer, assign or disclose information concerning his work for the Company
and its Subsidiaries to anyone other than the Company and its Subsidiaries.

              3.20.4.  Patents; Trademarks; Copyrights; Mask Works

                     3.20.4.1.  Schedule 3.20.1 contains a complete and accurate
list and summary description of all Patents, Trademarks and registered
Copyrights. The Company owns all right, title, and interest in and to each of
the Patents, Trademarks and Copyrights, free and clear of all liens, security
interests, charges, encumbrances, entities, and other adverse claims.

                     3.20.4.2.  Except as set forth in Schedule 3.20.4.2, all of
the (i) issued Patents, (ii) Marks that have been registered with any trademark
office and (iii) registered Copyrights are (with respect to issued Patents
relating to wafer fabrication technology, to the best Knowledge of the Company)
currently in compliance with formal legal requirements, are valid and
enforceable, and are not subject to any maintenance fees or taxes.

                     3.20.4.3.  No Patent has been or is now involved in any
interference, reissue, reexamination, or opposition proceeding. To the best of
the Company’s knowledge, there is no potentially interfering patent or patent
application or trademark or trademark application of any third party. No Mark
has been or is now involved in any opposition, invalidation, or cancellation and
no such action is Threatened with the respect to any of the Marks.

15


--------------------------------------------------------------------------------

                     3.20.4.4.  No Patent, Mark or Copyright is (with respect to
issued Patents relating to wafer fabrication technology, to the best knowledge
of the Company) infringed or, to the best of the Company’s knowledge, has been
challenged or threatened in any way. To the best knowledge of the Company, none
of the products manufactured and sold, nor any process or know-how used, by the
Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person; to the best knowledge of the Company, none of the
Marks used by the Company or any of its Subsidiaries infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party; and to
the best knowledge of the Company, none of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party.

              3.20.5.  Trade Secrets

                     3.20.5.1.  With respect to each Trade Secret, the
documentation relating to such Trade Secret is current, accurate, and sufficient
in detail and content to identify and explain it and to allow its full and
proper use without reliance on the knowledge or memory of any individual.

                     3.20.5.2.  The Company and its Subsidiaries have taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets to the extent that the maintenance of any such Trade Secret as a
legally protectible trade secret under applicable law is material to the
Company.

                     3.20.5.3.  The Company and its Subsidiaries have good title
and an absolute (but not necessarily exclusive) right to use the Trade Secrets
to the extent that the maintenance of any such Trade Secret as a legally
protectible trade secret under applicable law is material to the Company. The
Trade Secrets, the maintenance of any of which as a legally protectible trade
secret under applicable law are material to the Company, are not part of the
public knowledge or literature, and, to the Company’s Knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person or to the
detriment of the Company or its Subsidiaries. No Trade Secret, the maintenance
of which as a legally protectible trade secret under applicable law is material
to the Company, is subject to any adverse claim or has been challenged or
threatened in any w ay.

              3.21.  Grants, Incentives and Subsidies. Schedule 3.21 provides a
correct and complete list of the aggregate amount of pending and outstanding
grants from each Governmental Body of the State of Israel, or from any other
Governmental Body, to the Company or any Subsidiary, net of royalties paid, and
any tax incentive or subsidy granted to the Company or any Subsidiary, including
the material terms and benefit periods thereof (collectively, “Grants”)
including, without limitation, (i) Approved Enterprise Status from the Israeli
Investment Center; and (ii) Grants from the Office of the Chief Scientist of the
Israel Ministry of Industry and Trade (“OCS”). The Company has made available to
Buyer, prior to the date hereof, correct and complete copies of all letters of
approval, and supplements thereto, granted to the Company or any Subsidiary
relating to Approve d Enterprise Status from the Investment Center and Grants
under from the OCS. Except for undertakings set forth in such letters of
approval and undertakings under applicable laws and regulations, there are no
material undertakings of the Company or any Subsidiary given in connection with
the Grants. The Company and each of Subsidiary are in compliance, in all
material respects, with the terms and conditions of such Grants and, except as
disclosed in Schedule 3.21, have duly fulfilled, in all material respects, all
the undertakings relating thereto. The Company’s application to the Israeli
Investment Center with respect to Fab-2 was submitted on May 17, 2000 and was
previously provided to Buyer (the “Investment Center Application”). To the
extent that there are changes to the assumptions contained in the Investment
Center Application as submitted, they are reflected in the Business Plan. The
Investment Center Application complies as to form with all Legal Requirements.

              3.22.  Disclosure

                     3.22.1.  No representation or warranty of the Company in
this Agreement and no statement in the Schedules omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

                     3.22.2.  No notice given pursuant to Section 5.5 will
contain any untrue statement or omit to state a material fact necessary to make
the statements therein or in this Agreement, in light of the circumstances in
which they were made, not misleading.

              3.23.  Relationships with Related Persons. Except as described on
Schedule 3.23 or in the SEC Documents, and except for any employment and
consulting contracts listed on Schedule 3.23, there are no loans,

16


--------------------------------------------------------------------------------

guarantees, contracts, transactions, understandings or other arrangements of any
nature outstanding between or among the Company or any of its Subsidiaries, on
the one hand, and any shareholder, or any current or former director, officer or
controlling person of the Company or any of their respective Affiliates, on the
other hand. Except as set forth on Schedule 3.23 or in the SEC Documents, since
the date of the Annual Report, no event has occurred that would be required to
be reported by Company pursuant to Item 13 of Form 20-F promulgated by the SEC
under the Exchange Act .

              3.24.  Brokers or Finders. The Company and its agents have
incurred no obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
the Contemplated Transactions.

4.  Representations and Warranties of Buyer

        Buyer represents and warrants to the Company as of the date hereof and
as of the Closing and except as otherwise provided in the Addtional Purchase
Obligation Agreement as follows:

        4.1.  Organization and Good Standing. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware with full corporate power and authority to conduct its business as it
is now being conducted and as currently proposed to be conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under the Transaction Documents.

        4.2.  Authority; No Conflict

              4.2.1.  This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of the Transaction Documents, and
assuming the due execution and delivery thereof by the other parties thereto,
the Transaction Documents will constitute the legal, valid, and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Buyer has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and the Transaction Documents
and to perform its obligations under this Agreement and the Transaction
Documents.

              4.2.2.  Except as set forth in Schedule 4.2, neither the execution
and delivery of this Agreement by Buyer nor the consummation or performance of
any of the Contemplated Transactions by Buyer will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to:

                     4.2.2.1.  any provision of Buyer’s Organizational
Documents;

                     4.2.2.2.  any resolution adopted by the board of directors
or the stockholders of Buyer;

                     4.2.2.3.  any Legal Requirement or Order to which Buyer may
be subject; or

                     4.2.2.4.  any Contract to which Buyer is a party or by
which Buyer may be bound.

                     Except as set forth in Schedule 4.2, Buyer is not and will
not be required to obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the Contemplated Transactions.

        4.3.  Investment Intent; No Registration

              4.3.1.  Buyer is acquiring the Shares for its own account and not
with a view to their distribution within the meaning of Section 2(11) of the
Securities Act. Buyer has requisite knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of an
investment in the Company and is an accredited investor as defined under
Regulation D as promulgated by the United States Securities and Exchange
Commission; and

              4.3.2.  Buyer understands that none of the Shares have been
registered under the Securities Act, the Israeli Securities Law or the laws of
any jurisdiction, and agrees that the Shares may not be sold, offered for sale,
transferred, pledged, hypothecated or otherwise disposed of except in compliance
with the Securities Act, Israeli Securities Law or any applicable securities
laws of any jurisdiction and the terms of this Agreement. Buyer also
acknowledges that the Shares, upon issuance, will bear the following legend:

17


--------------------------------------------------------------------------------

              THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE OR OTHER
JURISDICTION’S SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR
SALE OR PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE ACT OR
AN OPINION OF COUNSEL (SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY) THAT
SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF THE
ACT.

        4.4.  Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Buyer’s knowledge, no such Proceeding has been
Threatened.

        4.5.  Due Diligence. Subject to compliance by the Company with Section
3.22 and provision to the Buyer of all materials and information requested in
its due diligence review of the Company and assuming that all information and
material provided to the Buyer in its due diligence review was true and accurate
and did not include any material misstatement or omit to include any information
requested by Buyer, (a) the Buyer has had an opportunity to ask questions and
receive answers concerning the legal, financial and technical condition of the
Company and has had full access to such information concerning the Company as
the Buyer has requested and (b) the Buyer hereby represents and warrants that
the legal, technical and financial due diligence of Buyer has been completed and
that the results of the Buyer’s business, technical, legal and financial review
of the books, records, agreements and other legal documents and business
organization of the Company are satisfactory to the Buyer. Notwithstanding the
foregoing representations and warranties of the Buyer, nothing in this Section
4.5 shall derogate from the representations and warranties of the Company in
Section 3 above.

        4.6.  Brokers or Finders. Buyer and its officers and agents have
incurred no obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
the Contemplated Transactions.

5.  Covenants of the Company Prior to Closing

        5.1.  Access and Investigation. Between the date of this Agreement and
the Closing Date, the Company will, and will cause its Representatives to, (i)
afford Buyer and its Representatives (collectively, “Buyer’s Advisors”) full and
free access to the Company’s personnel, properties, contracts, books and
records, and other documents and data, (ii) furnish Buyer and Buyer’s Advisors
with copies of all such contracts, books and records, and other existing
documents and data as Buyer may reasonably request, and (iii) furnish Buyer and
Buyer’s Advisors with such additional financial, operating, technical and other
data and information as Buyer may reasonably request. All information so
provided to Buyer and its representatives will be subject to the Non-Disclosure
Agreement dated April 4, 2000 between the parties (except for Section 6 thereof
which shall expire upon signing of this Agree ment).

        5.2.  Operation of the Company’s Business. Between the date of this
Agreement and the Closing Date, the Company will:

              5.2.1.  conduct its business only in the Ordinary Course of
Business; and

              5.2.2.  use its best efforts to preserve intact the current
business organization of the Company and its Subsidiaries, keep available the
services of the current Named Officers, employees, and agents of the Company and
its Subsidiaries, and maintain the relations and good will with suppliers,
customers, landlords, creditors, employees, agents, and others having business
relationships with the Company and its Subsidiaries; and

              5.2.3.  otherwise report periodically to Buyer concerning the
status of the business, operations, finances and prospects of the Company and
its Subsidiaries; and

              5.2.4.  not (i) take or agree or commit to take any action other
than in the Ordinary Course of Business that would make any representation or
warranty of the Company hereunder inaccurate in any respect at, or as of any
time prior to, the Closing Date, provided that no such action taken in the
Ordinary Course of Business that Buyer has not consented to in writing shall be
taken into account in consideration of whether the conditions set forth in
Section 7 below have been complied with or (ii) omit or agree or commit to omit
to take any action within its control necessary to prevent any such
representation or warranty from being inaccurate in any material respect at any
such time.

18


--------------------------------------------------------------------------------

        5.3.  Negative Covenant. Except as otherwise expressly permitted by this
Agreement or as is consistent with the Ordinary Course of Business, between the
date of this Agreement and the Closing Date, the Company will not, without the
prior written consent of Buyer, take any affirmative action, or fail to take any
reasonable action within their or its control, as a result of which any of the
changes or events listed in Section 3.16 is likely to occur.

        5.4.  Consents; Required Approvals; Construction. The Company will, as
promptly as practicable after the date of this Agreement, take all action
required to obtain as promptly as practicable all necessary Consents and
agreements of, and to give all notices and make all other filings with, any
third parties, including Governmental Bodies, necessary to authorize, approve or
permit the consummation of the transactions contemplated hereby, the
Contemplated Transactions and the transactions contemplated by the Ancillary
Agreements, including, without limitation, all Consents, approvals and waivers
referred to in Section 5.2 to the Business Plan and all Consents, approvals and
waivers referred to in Section 7.3 hereof and the updated Business Plan referred
to in Section 7.17 (which the parties shall endeavor to complete within 60 days
from the date hereof). The Company will periodically update Buyer as to the
matters discussed in the preceding sentence. Between the date of this Agreement
and the Closing Date, the Company will (i) cooperate with Buyer with respect to
all filings that Buyer elects to make or is required by Legal Requirements to
make in connection with the Contemplated Transactions, and (ii) cooperate with
Buyer in obtaining all consents identified in Schedule 4.2. In addition, the
Company will, as promptly as practicable after the date of this Agreement, take
all action required to select contractors and other experts and enter into
agreements with such parties and take other necessary actions in order to
facilitate the implementation of the construction of Fab 2 in accordance with
the time table set forth in the Business Plan.

        5.5.  Notification. Between the date of this Agreement and the Closing
Date, the Company will promptly notify Buyer in writing if the Company becomes
aware of any fact or condition that causes or constitutes a material breach of
any of the Company’s representations and warranties as of the date of this
Agreement (except that such representations and warranties specifically
qualified by materiality shall be read for purposes of this Section 5.5 so as
not to require an additional degree of materiality), or if the Company becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that could (except as expressly contemplated by this Agreement) cause
or constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition (except for such representations and warranties that
are e xpressly correct as of the date of this Agreement). Should any such fact
or condition require any change in the Schedules if the Schedules were dated the
date of the occurrence or discovery of any such fact or condition, the Company
will promptly deliver to Buyer a supplement to the Schedules specifying such
change. During the same period, the Company will promptly notify Buyer of the
occurrence of any breach of any covenant of the Company in this Section 5 or of
the occurrence of any event that may make the satisfaction of the conditions in
Section 7 below impossible or unlikely.

        5.6.  Financings.

              5.6.1.  Between the date of this Agreement and the Closing Date,
the Company will use its best efforts to achieve each of the conditions set
forth in Section 7.4 and 7.6 in relation to the Additional Financings.

              5.6.2.  The Company shall provide to the Investment Center such
other information and data, in addition to the information and data contained in
the Investment Center Application, as reasonably necessary in order to secure
the approval of the grant referred to in Section 7.4.

              5.6.3.  The proceeds from each of the equity financing sources
referred to in clauses (ii) and (iii) of Section 7.6 with respect to Wafer
Partners shall be obtained only from parties acceptable to Buyer upon Buyer’s
prior approval. In addition, in the event that the underlying agreements with
respect thereto contain any terms or conditions (including, without limitation,
(a) pricing terms and (b) other economic terms taken as a whole) more favorable
(the “Terms of the Other Agreements”) than those provided hereunder and in the
Transaction Agreements, the terms and conditions of this Agreement and the
Transaction Agreements, as the case may be, shall be automatically amended,
without further action by the parties hereto and thereto, to provide such terms
and conditions that are at least equally favorable to the Buyer as the Terms of
the Other Agreements. The Company shall not enter into any agreement with
respect to the equity financings referred to in clauses (ii) and (iii) of
Section 7.6 if any of such agreements contain provisions that would impede the
ability of the Company to effect the terms of the preceding sentence.

              5.6.4.  The proceeds from each of the debt financing sources
referred to in clause (i) of Section 7.6 and the underlying agreements with
respect thereto shall be obtained only on terms and conditions that are

19


--------------------------------------------------------------------------------

materially consistent with the terms and conditions to be set forth in a term
sheet or similar agreement or document relating to such financing (a “Debt
Financing Term Sheet”). The Company shall consult with Buyer in advance of
execution of any Debt Financing Term Sheet and shall enter into such Debt
Financing Term Sheet only upon the consent of Buyer which shall not be
unreasonably withheld. The terms and conditions of such debt financing shall not
be in conflict with the terms of the Contemplated Transactions and shall be
consistent with the terms and conditions contained in the Additional Financing
Plan and the Business Plan. The Company shall provide to the Buyer the
transaction documents of each debt financing (the “Debt Fnancing Documents”) in
the form presented to the Board for its approval, at least 10 business days
prior to the execution thereof, in order to enable Buyer to review such
documents and confirm that the terms thereof are consistent with the Debt
Financing Term Sheet previously approved by Buyer. The Buyer shall deliver to
the Company its written approval or other response to the Debt Financing
Documents within 5 business days from its receipt of the Debt Financing
Documents; Buyer’s failure to provide its written response to the Company within
such period of time shall be deemed Buyer’s approval of the Debt Financing
Documents.

              5.6.5.  Between the date of this Agreement and the Closing Date,
the Company shall not change or modify or agree to change or modify any of the
terms and conditions listed in the Additional Financing Plan, the Business Plan
or the Investment Center Application without the prior written unanimous
approval of all members of the Steering Committee if any such change,
modification or agreement would or would reasonably be expected to (a) change
the construction schedule of Fab 2 as set forth in the Business Plan, (b) change
the Additional Financing Plan as set forth in the Business Plan or result in a
failure to comply with the schedule for the financings described therein, (c)
significantly increase the cost of Fab 2 beyond that set forth in the Business
Plan or (d) change the production capacity schedule of Fab 2 as set forth in the
Business Plan. Any change, modification or agreement to ch ange or modify the
Business Plan, the Additional Financing Plan or the Investment Center
Application which does not require written unanimous approval of all members of
the Steering Committee pursuant to the preceding sentence shall require written
approval of a majority of the members of the Steering Committee.

        5.7.  Shareholders Agreement. The Company will use its best efforts to
ensure that any entity purchasing equity securities or securities exchangeable
or convertible into equity securities comprising five percent (5%) or more of
the outstanding Ordinary Shares of the Company pursuant to the Additional
Financing Plan (other than investors purchasing any such securities in
connection with a public offering conducted by the Company as part of the
Additional Financing) shall execute the Shareholders Agreement as a counterparty
or a similar agreement whose provisions, among other things, provide for such
entity to take such actions as may be necessary to vote for the election of
Buyer’s, TIC’s, and any other entity’s representative(s) to the Board, in
accordance with the terms of the Shareholders Agreement.

        5.8.  No Negotiation. Until the later of (i) such time, if any, as this
Agreement is terminated pursuant to Section 9, and (ii) the Closing Date, the
Company will not, and will cause its Representatives not to, directly or
indirectly solicit, initiate, or encourage any inquiries or proposals from,
discuss or negotiate with, provide any non-public information to, or consider
the merits of any unsolicited inquiries or proposals from, any Person (other
than Buyer) relating to any transaction involving the sale of all or a
substantial portion of the business or assets, or any of the capital stock of
the Company (other than (i) in the Ordinary Course of Business; (ii) in
connection with issuances of stock options or shares upon the exercise thereof
under the Company’s employee stock incentive plans and (iii) in connection with
issuances of equity securities in accordance with Section 7.6 (ii) and (iii)
below p ursuant to the Additional Financing Plan and in accordance therewith),
or any merger, consolidation, business combination, or similar transaction
involving the Company or any of its Subsidiaries pursuant to which the
shareholders of the Company immediately prior to such merger, consolidation,
business combination, or similar transaction do not continue to hold a majority
of the outstanding equity of the continuing or resulting entity.

        5.9.  Board of Directors. As long as Buyer has a representative on the
Board, each committee of the Board shall include at least one representative of
Buyer and, so long as TIC has a representative on the Board, one representative
of TIC. The Company will ensure that the time period between each annual
shareholders meeting shall not exceed 15 months. The Board shall meet at least
once in every three months and notice of each Board meeting shall be provided in
writing in English to all Board members at least 10 days in advance. All
communications to the Directors will be provided in English. The quorum for each
meeting of the Board shall include at least one representative of Buyer, so long
as Buyer has at least two representatives on the Board. Notwithstanding the
preceding sentence, in the event that quorum is not present at a meeting of the
Board solely because a representative of Buyer was not present and s uch meeting
is adjourned, the failure of a representative of Buyer to be present at the
adjourned meeting shall not constitute lack of quorum. The Company acknowledges
that

20


--------------------------------------------------------------------------------

the representatives of Buyer on the Board may at any time participate or fail to
participate in any Board action concerning this Agreement if in their view such
action is appropriate under applicable law.

        5.10.  Steering Committee. The Steering Committee shall be established
within fifteen days after the date hereof. The Steering Committee will receive
from the Company’s management reports on the progress on the Fab 2 project, the
Business Plan and the approvals necessary for commencement of construction and
for the operation of Fab 2. The Steering Committee shall meet at least once in
every four weeks.

        5.11.  Company Shareholders Meeting. As soon as practicable after the
date hereof, the Company shall take all necessary action to call an
extraordinary general meeting of the Company’s shareholders and shall solicit
proxies in order to obtain the approval of the Company’s shareholders to the
issuance of the Shares and the Addtional Purchase Obligation Shares to Buyer in
accordance with all aplicable laws, regulations and rules of any stock exchange
and to an amendment to the Articles which shall provide that the Chairman of the
Board shall be appointed by the Shareholders and to obtain any other shareholder
approval which is necessary in order to execute, and consummate the transactions
contemplated by, this Agreement and the Transaction Documents.

6.  Covenants of Buyer Prior to Closing Date

        6.1.  Approvals of Governmental Bodies. As promptly as practicable after
the date of this Agreement, Buyer will make all filings required by Legal
Requirements to be made by it to consummate the Contemplated Transactions.
Between the date of this Agreement and the Closing Date, Buyer will cooperate
with the Company with respect to all filings that the Company is required by
Legal Requirements to make in connection with the Contemplated Transactions, and
will cooperate with the Company in obtaining all consents identified in Section
5.2 to the Business Plan.

7.  Conditions Precedent to Buyer’s Obligation at Closing

        Buyer’s obligation to take the actions required to be taken by Buyer at
the Closing is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived by Buyer, in whole or in
part, in its sole discretion):

        7.1.  Accuracy of Representations. All of the Company’s representations
and warranties in this Agreement and the Transaction Agreements (considered
collectively, without giving effect to any supplement to the Schedules), and
each of these representations and warranties (considered individually) must have
been accurate in all material respects as of the date of this Agreement and must
be accurate in all material respects as of the Closing Date as if made on the
Closing Date (except to the extent such representations and warranties are only
given as of the date hereof), without giving effect to any supplement to the
Schedules, provided that any inaccuracies in such representations and warranties
will be disregarded if the circumstances giving rise to all such inaccuracies
(considered collectively) do not constitute, and are not reasonably expected to
result in, a Material Adverse Effect (it being understoo d that any materiality
qualifications contained in such representations and warranties shall be
disregarded for this purpose).

        7.2.  Company’s Performance

              7.2.1.  All of the covenants and obligations that the Company is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.

              7.2.2.  Each of the Transaction Documents and the Ancillary
Agreements shall have been duly executed by the Company and shall have been in
full force and effect and no party to such document (other than Buyer) shall be
in a breach thereof. The Shareholders Agreement shall have been executed by
Buyer and The Israel Corporation.

              7.2.3.  Each document required to be delivered by the Company
pursuant to Section 2.5.1 must have been delivered.

        7.3.  Consents; Approvals; Other Requirements. (i) Each of the Consents,
approvals or other requirements identified in Section 5.2 of the Business Plan,
shall have been duly obtained or satisfied (in accordance with the schedule set
forth therein), (ii) the Company shall have entered into construction agreements
with respect to

21


--------------------------------------------------------------------------------

the supervising, management and implementation of the construction of Fab 2 in
accordance with the Business Plan in accordance with the schedule contained
therein, and (iii) the Business Plan, the financial data and project cost
included therein, the list of necessary approvals and Consents included in
Section 5.2 of the Business Plan, the timetable for construction of Fab 2 and
the Financial Plan, all as set forth in the Business Plan attached to this
Agreement as amended from time to time with the unanimous or majority consent,
as the case may be, of the Steering Committee in accordance with Section 5.6.5
hereof, shall continue to be true and correct in all material respects. The
condition included in this Section 7.3 shall be deemed to be satisfied only if
the Steering Committee shall have unanimously decided, first, that all of the
conditions included in clauses (i) - (iii) have been satisfied and second, to
the extent that any of (i) – (iii) are not satisfied, that constr uction of Fab
2 by the Company in accordance with the Business Plan should properly commence.
The Steering Committee shall consider, in its decision of whether the conditions
set forth in this Section 7.3 have been met, the factors listed in Section 1
hereto under the definition of “Steering Committee.”

        7.4.  Investment Center Approval. The Company shall have obtained a
final Certificate of Approval from the Investment Center which shall be
comprised of the following factors (i) granting an “Approved Enterprise” status
to Fab 2 within the Grant Course under the Law for the Encouragement of Capital
Investments - 1959; (ii) providing for governmental grants of at least
$250,000,000, which shall constitute at least 20% of the entire qualified
project cost for the construction, deployment and operation of Fab 2 in
accordance with the Business Plan as it exists on the date of this Agreement,
provided that in the event that such project cost changes after the date of this
Agreement in accordance with Section 5.6.5, the aggregate of such grants
provided for in the Certificate of Approval shall equal at least 20% of the
changed total project cost; (iii) the maximum required percentage of capital
investments in Fab 2 which is required to be financed by equity will be 30%; and
(iii) providing that the performance term under the Certificate of Approval
shall be at least 5 years from the Closing.

        7.5.  OCS Approval. The Company has obtained the approval of the OCS
with respect to the consummation of the Contemplated Transactions.

        7.6.  Additional Financings. The Company shall have (i) entered into
binding definitive agreements in accordance with Section 5.6.4 providing for
loans in an aggregate amount of at least $550,000,000 from reputable financial
institutions solely for the purposes of the construction of Fab 2, as described
in Section 10.4 of the Financing Plan, (ii) entered into binding definitive
agreements providing for at least $225,000,000 in wafer partner pre-payments or
equity financing from Wafer Partners (other than Buyer) obtained in accordance
with the terms of Section 5.6.3 and provided to the Company by Wafer Partners
pursuant to which all closing conditions have been satisfied and at least 15% of
the equity of each equity investor has been transferred to or placed in escrow
for the benefit of the Company subject only to the closing of this Agreement and
the balance of such financing shall be forwarded automatically u pon the
occurrence of specified milestones relating to the construction and operation of
Fab-2, which milestones are generally similar to the milestones described in the
Addtional Purchase Obligation Agreement, (iii) in the event that the Company
only satisfies the condition in the preceding clause (ii) in relation to at
least $150,000,000 of the $225,000,000 referred to above (such difference being
the “Wafer Partner Differential”), entered into binding definitive agreements
providing for at least the Wafer Partner Differential through non-Wafer Partner
equity investors; provided, however, that the Company shall be required no later
than October 1, 2001 (the “Additional Wafer Partner Financing Date”) to enter
into binding definitive agreements with respect to the Wafer Partner
Differential from additional Wafer Partners as a condition to the exercise of
Addtional Purchase Obligations not exercised prior to such time pursuant to the
Addtional Purchase Obligation Agreement on the Additiona l Wafer Partner
Financing Date, pursuant to which agreement(s) all closing conditions have been
satisfied and at least 15% of the equity of each equity investor has been
transferred to or placed in escrow for the benefit of the Company and the
balance of such financing shall be forwarded automatically upon the occurrence
of specified milestones relating to the construction and operation of Fab-2,
which milestones are generally similar to the milestones described in the
Addtional Purchase Obligation Agreement and (iv) provided to Buyer a commitment
in writing to provide $100,000,000 from the Company’s own cash resources,
including, but not limited to, proceeds from the exercise of employee stock
options, existing cash reserves, proceeds from sales of private equity
securities, royalties and sales; in the event that the Company shall close on
the basis of section (iii) above, at such time as the Wafer Partner Differential
shall have been raised by the Additional Wafer Partner Financing Date , the
Company & #146;s commitment to provide $100,000,000 under this clause (iv) shall
be reduced by the Wafer Partner Differential.

        7.7.  Wafer Partners. The Company shall have entered into binding
agreements, either on a “take or pay” basis or a “pre-payment” basis or, if the
other party to any such agreement is making an equity investment pursuant to
Section 7.6(ii), providing a wafer order right, for a term of at least 3 years
(“Wafer Commitments”)

22


--------------------------------------------------------------------------------

providing for the sale of a minimum capacity in Fab 2 of at least 12,000 wafers
per month if the Closing shall occur under Section 7.6 (ii) above or at least
8,000 wafers per month if the Closing shall occur under Section 7.6 (iii) above,
in which case the Company shall have entered into Wafer Commitments providing
that the aggregate Wafer Commitments shall equal at least 12,000 wafers per
month by the Additional Wafer Partner Financing Date and such agreements shall
be in full force and effect.

        7.8.  Toshiba Agreement. The Toshiba Agreement shall be in full force
and effect and shall not have been breached by any party thereto.

        7.9.  Certificates. In addition to the documents the Company is
obligated to deliver to Buyer under Section 2.5 and this Section 7, the Company
shall furnish Buyer with such other documents as Buyer may reasonably request
for the purpose of (i) evidencing the accuracy of any of the Company’s
representations and warranties, (iii) evidencing the performance by the Company
of, or the compliance by the Company with, any covenant or obligation required
to be performed or complied with by the Company, (iv) evidencing the
satisfaction of any condition referred to in this Section 7, or (v) otherwise
facilitating the consummation or performance of any of the Contemplated
Transactions.

        7.10.  No Proceedings. Since the date of this Agreement, there must not
have been commenced or Threatened by a third party against Buyer or the Company,
or against any Person affiliated with Buyer or the Company, any Proceeding (a)
involving any challenge to, or seeking material damages or other relief in
connection with, any of the Contemplated Transactions, or (b) that may have the
effect of making illegal, materially preventing, delaying, or otherwise
interfering with any of the Contemplated Transactions.

        7.11.  No Prohibition. Neither the consummation nor the performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time), materially contravene, or conflict with, or
result in a material violation of, or cause the Company, Buyer or any Person
affiliated with the Company or Buyer to suffer any material adverse consequence
under, (a) any applicable Legal Requirement or Order, or (b) any Legal
Requirement or Order that has been published, introduced, or otherwise formally
proposed by or before any Governmental Body.

        7.12.  Directors. The Board of Directors of the Company shall have been
reformed in accordance with the provisions of Section 2 of the Shareholders
Agreement.

        7.13.  No Material Adverse Change. There shall have been no material
adverse change in the business, financial condition, results of operations,
assets, operations or prospects of the Company.

        7.14.  Incentive Plan. The Company shall have adopted stock based
incentive plans (the “Additional Incentive Plans”) reserving 1,500,000 Ordinary
Shares or such other number as may be approved by the Board for the purpose of
the work force and human resources employed in Fab 2, such plans being
satisfactory to Buyer, and the Company shall have submitted to Buyer a plan
satisfactory to Buyer setting forth the Company’s efforts to recruit the
required work force and human resources for Fab 2.

        7.15.  Closing Disclosure. There shall be no fact known to the co-Chief
Executive Officer of the Company identified in Schedule 7.15. that has specific
application to the Company or any of its Subsidiaries (other than general
economic or industry conditions) and that materially adversely affects the
assets, business, financial condition, results of operations or prospects of the
Company or any of its Subsidiaries that has not been set forth in this Agreement
or the Schedules or the Business Plan (without giving effect to any risk factors
included therein).

        7.16.  Shareholder Approval. Shareholders of the Company shall have
approved the increase in registered share capital, the issuance of the Shares
hereunder, the issuance of the Shares and Addtional Purchase Obligations under
the Addtional Purchase Obligation Agreement and the reconstitution of the Board.

        7.17.  Updated Business Plan. Without derogating from sections 5.6 and
7.3, Buyer and the Company shall have agreed to updates to the Business Plan
(which thereafter shall be deemed to be the Business Plan for all purposes of
this Agreement) which shall, among other things (a) provide that water rights
approvals satisfactory to the Steering Committee in the manner set forth in
Section 7.3 shall have been obtained prior to Closing, (b) indicate that Seller
provided the relevant Governmental Authority with an environmental study which
had been prepared in 1995 and updated recently to reflect changes from the date
of the original survey, which survey shall be acceptable to the relevant
Governmental Authority and (c) include wafer costs data as part of the financial
plan assumptions as part of the base case.

23


--------------------------------------------------------------------------------

8.  Conditions Precedent to the Company’s Obligation at Closing

        The Company’s obligation to take the actions required to be taken by the
Company at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by the
Company, in whole or in part, in its sole discretion):

        8.1.  Accuracy of Representations. All of Buyer’s representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.

        8.2.  Buyer’s Performance

              8.2.1.  All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.

              8.2.2.  Each of the Executed Transaction Documents shall have been
duly executed by the Buyer and shall have been in full force and effect and no
party to such document (other than the Company) shall be in a breach thereof.
Buyer must have executed and delivered the each of the documents required to be
delivered by Buyer pursuant to Section 2.5.2.

        8.3.  Additional Documents

              8.3.1.  In addition to the documents required to be delivered in
accordance with Section 2.5.2 by Buyer, Buyer shall have furnished such other
documents as the Company may reasonably request for the purpose of
(i)  evidencing the accuracy of any representation or warranty of Buyer,
(ii) evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer,
(iii) evidencing the satisfaction of any condition referred to in this
Section 8, or (iv) otherwise facilitating the consummation of any of the
Contemplated Transactions.

        8.4.  No Injunction. There must not be in effect any Legal Requirement
or any injunction or other Order that (i) prohibits the issuance and sale of the
Shares the Company to Buyer, and (ii) has been adopted or issued, or has
otherwise become effective, since the date of this Agreement.

        8.5.  Shareholder Approval. Shareholders of the Company shall have
approved the increase in registered share capital, the issuance of the Shares
hereunder, the issuance of the Shares and Addtional Purchase Obligations under
the Addtional Purchase Obligation Agreement and the reconstitution of the Board.

9.  Termination

        9.1.  Termination Events. This Agreement may, by written notice given
prior to or at the Closing, be terminated:

              9.1.1.  by either Buyer or the Company if a material breach of any
provision of this Agreement has been committed by the other party and such
breach has not been waived;

              9.1.2.  (i) by Buyer if any of the conditions in Section 7 has not
been satisfied in all material respects by January 31, 2001 (unless extended by
Buyer in its discretion), and Buyer has not waived such condition on or before
the Closing Date; or (ii) by the Company, if any of the conditions in Section 8
has not been satisfied in all material respects by January 31, 2001; or

              9.1.3.  by mutual consent of Buyer and the Company.

        9.2.  Effect of Termination. Each party’s right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 12.1 and 12.3 will survive; provided, however,
that if this Agreement is terminated by a party because of the breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied

24


--------------------------------------------------------------------------------

as a result of the other party’s failure to comply with its obligations under
this Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.

10.  Indemnification; Remedies

        10.1.  Survival; Right to Indemnification not Affected by Knowledge. All
representations, warranties, covenants, and obligations in this Agreement and
the Addtional Purchase Obligation Agreement, the schedules, the supplements to
the schedules, the certificate delivered pursuant to Section 2.5.1.9, and any
other certificate or document delivered pursuant to this Agreement or the
Addtional Purchase Obligation Agreement will survive the Closing until the
expiration of six full months in which Fab 2 is fully operated at a capacity of
at least 8,000 wafers per month in compliance with the Foundry Agreement,
provided, that in the event that any of the Addtional Purchase Obligations is
not exercised, such survival shall only be until the date that is nine months
from the last date on which Buyer could have been required to mandatorily
exercise the Addtional Purchase Obligation under the terms and conditions of the
Ad dtional Purchase Obligation Agreement (after giving effect to all applicable
grace periods and extensions under the Addtional Purchase Obligation Agreement).
The right to indemnification, payment of Damages or other remedies based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation.

        10.2.  Indemnification and Payment of Damages by the Company. The
Company will indemnify and hold harmless Buyer and its Representatives,
controlling persons, and affiliates (collectively, the “Buyer Indemnified
Persons”) for, and will pay to the Buyer Indemnified Persons the amount of, any
loss, liability, claim, damage, expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value, whether or not
involving a third- party claim (collectively, “Damages”), arising, directly or
indirectly, from or in connection with:

              10.2.1.  any breach of any representation or warranty made by the
Company in this Agreement or in any other Transaction Document (without giving
effect to any materiality qualification), the Schedules, the supplements to the
Schedules, or any other certificate or document delivered by the Company
pursuant to this Agreement, provided, however, that the determination of any
breach of any representation or warranty made by the Company with respect to
information contained in the Business Plan shall only be assessed when
considering the Business Plan in its entirety and to any changes or
modifications thereto which were made with Buyer’s approval, and that the
Company shall not be liable under this clause 10.2.1 for an amount of Damages
exceeding the aggregate proceeds actually provided by the Buyer to the Company
pursuant to this Agreement and the Addtional Purchase Obligation Agreement , as
the case may be, at the time the Company becomes required to make payment
pursuant hereto; or

              10.2.2.  any breach by the Company of any covenant or obligation
of the Company in this Agreement; or

              10.2.3.  any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with the Company (or any Person
acting on its behalf) in connection with any of the Contemplated Transactions.

        10.3.  The remedies provided in Section 10.2 will be the exclusive
source of remedies that may be available to Buyer or the other Indemnified
Persons in relation to any financial or pecuniary damages which may be
available, however Buyer shall be free to pursue all other equitable remedies
available under applicable law, including without limitation, any injunctive
relief.

        10.4.  Notwithstanding anything to the contrary contained in Section
10.2, the Buyer shall not be entitled to seek indemnification from the Company
under this Agreement with respect to any damages arising out of or resulting
from Section 10.2, until the aggregate amount of such damages exceeds two
hundred and fifty thousand US dollars ($250,000), and where such damages exceed
two hundred and fifty thousand US dollars ($250,000), the Buyer shall be
entitled to indemnification in full (including the amount of the two hundred and
fifty thousand US dollars ($250,000) referred to above).

        10.5.  Indemnification and Payment of Damages by Buyer. Buyer will
indemnify and hold harmless the Company, its Representatives, controlling
persons and affiliates (the “Company Indemnified Persons”) and will pay

25


--------------------------------------------------------------------------------

to the Company Indemnified Persons the amount of any Damages arising, directly
or indirectly, from or in connection with (i) any breach of any representation
or warranty made by Buyer in this Agreement or in any certificate delivered by
Buyer pursuant to this Agreement, (ii) any breach by Buyer of any covenant or
obligation of Buyer in this Agreement, or (iii) any claim by any Person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by such Person with Buyer
(or any Person acting on its behalf) in connection with any of the Contemplated
Transactions.

        10.6.  Procedure for Indemnification - Third Party Claims

              10.6.1.  Promptly after receipt by an indemnified party under
Section 10.2 or 10.3 of notice of the commencement of any Proceeding against it,
such indemnified party will, if a claim is to be made against an indemnifying
party under such Section, give notice to the indemnifying party of the
commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent that the indemnifying party demonstrates
that the defense of such action is prejudiced by the indemnifying party’s
failure to give such notice.

              10.6.2.  If any Proceeding referred to in Section 10.6.1 is
brought against an indemnified party and it gives notice to the indemnifying
party of the commencement of such Proceeding, the indemnifying party will,
unless the claim involves Taxes, be entitled to participate in such Proceeding
and, to the extent that it wishes (unless (i) the indemnifying party is also a
party to such Proceeding and the indemnified party determines in good faith that
joint representation would be inappropriate, or (ii) the indemnifying party
fails to provide reasonable assurance to the indemnified party of its financial
capacity to defend such Proceeding and provide indemnification with respect to
such Proceeding), to assume the defense of such Proceeding with counsel
reasonably satisfactory to the indemnified party and, after notice from the
indemnifying party to the indemnified party of its election to assum e the
defense of such Proceeding, the indemnifying party will not, as long as it
diligently conducts such defense, be liable to the indemnified party under this
Section 10 for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding, other than
reasonable costs of investigation. If the indemnifying party assumes the defense
of a Proceeding, (i) it will be conclusively established for purposes of this
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification; (ii) no compromise or settlement of such claims may
be effected by the indemnifying party without the indemnified party’s consent
unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the indemnified party, and (B) the sole r
elief provided is monetary damages that are paid in full by the indemnifying
party; and (iii) the indemnified party will have no liability with respect to
any compromise or settlement of such claims effected without its consent. If
notice is given to an indemnifying party of the commencement of any Proceeding
and the indemnifying party does not, within ten days after the indemnified
party’s notice is given, give notice to the indemnified party of its election to
assume the defense of such Proceeding, the indemnifying party will be bound by
any determination made in such Proceeding or any compromise or settlement
effected by the indemnified party.

              10.6.3.  Notwithstanding the foregoing, if an indemnified party
determines in good faith that there is a reasonable probability that a
Proceeding may adversely affect it or its affiliates other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the indemnified party may, by notice to the indemnifying party,
assume the exclusive right to defend, compromise, or settle such Proceeding, but
the indemnifying party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent.

              10.6.4.  The Company hereby consents to the non-exclusive
jurisdiction of any court in which a Proceeding is brought against any Buyer
Indemnified Person for purposes of any claim that a Buyer Indemnified Person may
have under this Agreement with respect to such Proceeding or the matters alleged
therein, and agree that process may be served on the Company with respect to
such a claim anywhere in the world.

        10.7.  Procedure for Indemnification - Other Claims. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought. Any claim for
indemnification which may be brought under this Section 10 may be brought until
30 days after expiration of the relevant survival period.

26


--------------------------------------------------------------------------------

11.  Covenants of the Company Subsequent to the Closing Date

        11.1.  Additional Financing. The Company shall comply with all terms,
conditions, covenants and obligations of the Company under the agreements
entered into in connection with the Additional Financings.

        11.2.  Ancillary Agreements. The Company shall comply with all terms,
conditions, covenants and obligation of the Company under the Ancillary
Agreements. The Company shall not change or modify or agree to change or modify
any of the terms and conditions of this Agreement, the Transaction Documents and
the Toshiba Agreement without the prior written approval of Buyer (other than
the Business Plan pursuant to Section 11.3).

        11.3.  Business Plan. The Company shall use the proceeds of this
Agreement, the Addtional Purchase Obligations and the Additional Financings
solely in order to finance the construction, deployment and operation of Fab 2
in accordance with the Business Plan and the timetable included therein. The
Company shall not change or modify or agree to change or modify the Business
Plan and shall not deviate materially from the Business Plan (whether or not it
is changed) without the prior written approval of Buyer (which shall not be
unreasonably withheld) if any such change, modification or agreement would or
reasonably be expected to (a) materially change the construction schedule of Fab
2 as set forth in the Business Plan, (b) significantly increase the cost of Fab
2 beyond that set forth in the Business Plan or (c) materially change the
production capacity schedule of Fab 2 as set forth in the Business Plan. In
addit ion, the Company shall not change or modify or agree to change or modify
the Business Plan and shall not deviate materially from the Business Plan
(whether or not it is changed) if any such change, modification or agreement
would or reasonably be expected to materially change the Additional Financing
Plan as set forth in the Business Plan or result in a material failure to comply
with the schedule for the financings described therein unless such change,
modification or agreement has been approved by the Company’s Board, provided,
however that such approval shall not be deemed granted if two or more members of
the Board shall have voted against such change, modification or agreement.

        11.4.  Project Committee. As of the Closing and thereafter the Company
shall create a committee of its Board (the “Project Committee”) to oversee and
bear managerial responsibility for the Fab 2 Project. The Project Committee
shall consist of four directors, including the Chief Executive Officer of the
Company then serving on the Board, a representative of Buyer on the Board, so
long as the Buyer is entitled to appoint a memer of the Board, a representative
of TIC, so long as TIC is entitled to appoint a member to the Board, and one
statutory external director, so long as the Company is required to appoint such
an external director either to such committee or to the Board pursuant to
Applicable Law.

        11.5.  Project Progress Reports; Liaison Officer. The Company shall, on
a monthly basis starting immediately subsequent to the date hereof, and in any
other date requested by Buyer, provide to Buyer with a written report
describing, in reasonable detail, the progress and status of the Fab 2 and the
Additional Financings. The Buyer may appoint a liasion officer with respect to
the Fab 2 project that will be an employee or consultant of the Buyer and will
be permitted to obtain from the Company and its officers, directors consultants
and contractors, ongoing information with respect to the progress of the
project, will have free access to all relevant information and documents and
will be permitted to participated in intenal meetings and discussions of the
Company with respect to the progress of the project. The Company will coordinate
with the liasion officer any requests in accordance with the foregoing and s
hall fully cooperate with such officer.

        11.6.  Information Rights. As long as Buyer, together with its
Affiliates, holds at least 3% of the outstanding share capital of the Company,
the Company shall deliver to Buyer copies of each report filed or furnished by
the Company to the SEC, within no later than five days after such report is
filed or furnished to the SEC.

        11.7.  Pre-emptive Rights.

              11.7.1.  Until the later of such time as (a) the Series B-1
Addtional Purchase Obligation shall have expired in accordance with its terms
and (b) Buyer shall have exercised the Series B-1 Addtional Purchase Obligation
and thereafter shall no longer own ten percent of the issued and outstanding
share capital of the Company, if the Company proposes to issue any of its equity
securities or securities convertible into such equity securities (the “Offered
Securities”), other than Excluded Securities, then the Buyer shall have the
right, but not the obligation, to purchase a portion of such Offered Securities,
on the same terms and conditions and for the same consideration as the Offered
Securities which are sold, equal to the percentage of the Company’s issued and

27


--------------------------------------------------------------------------------

outstanding share capital as is owned by the Buyer on the date on which Buyer
responds to the notice to be provided under Section 11.7.2 (the “Pro Rata
Share”).

              11.7.2.  If the Company proposed to issue Offered Securities, it
shall give the Buyer written notice of its intention (the “ Pre-emptive Notice”)
and shall, in such notice, fully describe the Offered Securities and any other
relevant securities and the terms and conditions and total consideration upon
and for which the Company proposes to issue them. Upon receipt of such notice,
the Buyer shall have 15 business days to decide and notify the Company of its
decision to purchase Offered Securities in an amount not exceeding Buyer’s then
current Pro Rata Share. If the Company fails to issue and sell the Offered
Securities or any portion of them within 90 days from the date of the
Pre-emptive Notice upon terms and conditions and for consideration that are no
more favorable to the purhasers of the Offered Securities than specified in the
Pre-emptive Notice, the Company shall not th ereafter issue or sell such Offered
Securities without again complying with the provisions of this Section 11.7.2.

12.  General Provisions

              12.1.  Expenses. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants, provided that upon the
Closing the Company shall reimburse Buyer for its reasonable legal expenses in
connection with the negotiation and execution of this Agreement in an amount of
up to $30,000 plus VAT. The Company shall pay all stamp tax duties in connection
with the issuance of the Shares and any shares upon exercise of the Addtional
Purchase Obligations and otherwise in connection with this Agreement.

              12.2.  Public Announcements. Any public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, by mutual agreement by the parties, except as required by
applicable law or the regulations of the securities exchange upon which the
securities of either party are traded or quoted. The Company and Buyer will
consult with each other concerning the means by which the Company’s employees,
customers, and suppliers and others having dealings with the Company will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.

              12.3.  Confidentiality. From the date hereof, Buyer and the
Company will maintain in confidence, and will cause the directors, officers,
employees, agents, and advisors of Buyer and the Company to maintain in
confidence, any written information stamped “confidential” when originally
furnished by another party in connection with this Agreement or the Contemplated
Transactions (including information furnished prior to the date hereof), unless
(a) such information is already known to such party or to others not bound by a
duty of confidentiality or such information becomes publicly available through
no fault of such party, (b) the use of such information is necessary or
appropriate in making any filing or obtaining any consent or approval required
for the consummation of the Contemplated Transactions, or (c) the furnishing or
use of such information is required by Legal Requ irements.

              If the Contemplated Transactions are not consummated, each party
will return or destroy as much of such written information as the other party
may reasonably request.

              12.4.  Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by a recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

 Company:



 Attention: Co-Chief Executive Officer
P.O. Box 619
Migdal Haemek 23105 Israel



 Facsimile No.: 972-6-654-7788



28


--------------------------------------------------------------------------------

 with a copy to: Yigal Arnon & Co.
3 Daniel Frisch Street
Tel Aviv, Israel



 Attention: David H. Schapiro, Adv.



 Facsimile No.: 972-3-608-7714



 Buyer:



 Attention: President and CEO
SanDisk Corporation
140 Caspian Court
Sunnyvale, California 94089



 Facsimile No.: (408) 542-0600



 with a copy to: SanDisk Corporation
140 Caspian Court
Sunnyvale, California 94089



 Attention: Vice President and General Counsel



 Facsimile No.: (408) 548-0385



        12.5.  Jurisdiction; Service of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties solely in the courts of the
State of California, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

        12.6.  Further Assurances. The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

        12.7.  Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the sp ecific instance for which
it is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

        12.8.  Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter
(including the term sheet between Buyer and the Company dated March 15, 2000 and
all drafts hereof and thereof) and constitutes (along with the documents
referred to in this Agreement) a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.

        12.9.  Disclosure Schedules

              12.9.1.  The disclosures in the Schedules, and those in any
supplement thereto, must relate only to the representations and warranties in
the Section of the Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement.

29


--------------------------------------------------------------------------------

              12.9.2.  In the event of any inconsistency between the statements
in the body of this Agreement and those in the Schedules (other than an
exception expressly set forth as such in the Schedules with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.

        12.10.  Assignments, Successors, and no Third-Party Rights. Neither
party may assign any of its rights under this Agreement without the prior
consent of the other parties, except that Buyer may assign any of its rights
under this Agreement to any wholly owned Subsidiary of Buyer or to any
Subsidiary which is wholly owned other than a nominal interest, so long as such
ownership shall be maintained. Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benef it of
the parties to this Agreement and their successors and assigns.

        12.11.  Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

        12.12.  Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

        12.13.  Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

        12.14.  Governing Law. This Agreement will be governed by the laws of
the State of California without regard to conflicts of law principles.

        12.15.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

30


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.





     SanDisk Corporation


  By:   /s/ Eli Harari     

--------------------------------------------------------------------------------

     Chief Executive Officer





     Tower Semiconductor Ltd.


  By:   /s/ Yoav Nissan Cohen     

--------------------------------------------------------------------------------

     Co-Chief Executive Officer
